Citation Nr: 0200546	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  01-08 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served with the 
South Carolina National Guard between September 1972 and 
April 1994; this service included active military duty during 
the Persian Gulf War from December 1990 to May 1991.  The 
veteran died in June 2000.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action of April 
2001, by the Columbia, South Carolina Regional Office (RO), 
which denied the appellant's claims of service connection for 
the cause of the veteran's death and entitlement to 
Dependents' Educational Assistance Under Chapter 35, Title 
38, United States Code.  A notice of disagreement with that 
determination was received in April 2001.  A statement of the 
case was issued in August 2001, and the appellant's 
substantive appeal (VA Form 9) was received in September 
2001.  The appeal was received at the Board in November 2001.  

The appellant has been represented throughout her appeal by 
The American Legion, which submitted written argument to the 
Board in December 2001.  The service representative also 
submitted additional evidence, and waived initial review by 
the RO.  See 38 C.F.R. § 20.1304(2001).  


FINDINGS OF FACT

1.  The veteran died in June 2000 as the result of 
lymphocytic leukemia.

2.  Lymphocytic leukemia was manifested to a compensable 
degree within one year of the veteran's separation from 
service.

3.  The appellant is the veteran's surviving spouse.


CONCLUSIONS OF LAW

1.  The veteran's death was due to a service-connected 
disability.  38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.312 (2001).

2.  The appellant is eligible for Dependents' Educational 
Assistance.  38 U.S.C.A. § 3500, 3501 (West 1991 & Supp. 
2001); 38 C.F.R. § 21.3020, 21.3021 (2001).


REASONS AND BASES

A.  Service connection for the cause of the veteran's death.

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death on a direct basis, the evidence 
must show that a disability was incurred in or aggravated by 
active service either caused or contributed substantially or 
materially to cause death.  For a service-connected 
disability to be the cause of death, it must singularly or 
with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  

At the time of the veteran's death, service connection had 
not been established for any disability.  The certificate of 
death shows that he died in June 2000.  According to the 
death certificate, the immediate cause of his death was 
chronic lymphocytic leukemia.  No other medical condition was 
listed on the death certificate as contributing to his death.  

Service medical records contain no findings referable to 
chronic lymphocytic leukemia or adenopathy prior to March 1, 
1994.

The veteran underwent hospitalization at the Providence 
Hospital in July 1992, principally for treatment of a 
condition not currently at issue.  On examination, no 
adenopathy was noted.  Laboratory studies were reported as 
pending, and are not of record.  The impressions include 
previously documented bradycardia and possible sinus node 
disease.  

Records from the Cancer Institute of Baptist Medical Center 
show that the veteran was seen by William W. Babcock, M.D., 
on March 1, 1994.  The veteran had been referred because 
another physician had suspected chronic lymphocytic leukemia 
after finding generalized adenopathy.  The adenopathy had 
been present for the previous year and "possibly" two 
years.  On physical examination the veteran had cervical and 
inguinal nodes.  The assessment was: suspect chronic 
lymphocytic leukemia.

Subsequently dated records show treatment for chronic 
lymphocytic leukemia and sinus node dysfunction.

In a medical statement dated in January 2001, Dr. William 
Babcock noted that the veteran was originally diagnosed with 
chronic lymphocytic leukemia on March 1, 1994; thereafter, he 
was treated with multiple chemotherapy regimens.  
Unfortunately, the veteran's disease slowly progressed and he 
expired on June 18, 2000 from chronic lymphocytic leukemia.  
Dr. Babcock stated that "it was possible that the veteran 
might have had manifestations of his chronic lymphocytic 
within one year of his discharge from active duty."  

In another statement dated in December 2001, Dr. Babcock 
explained that it was "very likely" that the veteran would 
have exhibited manifestations of chronic lymphocytic leukemia 
if he had been carefully checked within one year of his 
discharge from service.  He further explained that chronic 
lymphocytic leukemia is a very indolent disease, which slowly 
progresses over the years.

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

There are a number of deficiencies that would ordinarily 
require a remand under the provisions of the VCAA and its 
implementing regulations.  In this regard, the records from 
the veteran's final hospitalization; records from his 
physician, Gregory Jowers, M.D; and laboratory results from 
his period of hospitalization at Providence Hospital in July 
1992 have not been obtained.  However, in view of the Board's 
favorable decision on the appellant's claims, and in order to 
avoid further delay, the Board finds that it can reach a 
decision without harm to the appellant.

If leukemia were present to a compensable degree within one 
year of the veteran's separation from service, the disease 
would be presumed to have to have been incurred during 
service.  38 U.S.C.A. § 1112(a)(1), 1113 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.307, 3.309(a) (2001).  

Leukemia warrants a compensable evaluation (100 percent) 
during its active phase.  38 C.F.R. 4.117, Diagnostic Code 
7703 (2001).

In this case, the lack of any documentation of leukemia or 
its symptoms during the one-year presumptive period weighs 
against the appellant's claim.  Also weighing against the 
claim is the notation that adenopathy was not found on during 
hospitalization in July 1992.  On the other hand, there is 
Dr. Babcock's opinion that a thorough evaluation during the 
one-year period immediately after service would have likely 
revealed chronic lymphocytic leukemia.  The current record 
does not show that the veteran underwent such an evaluation 
during the presumptive period.  There is also the report in 
March 1994, apparently from the referring physician, that 
adenopathy may have been present for the previous two years.  
That history would have placed the onset of disability within 
the one-year period.  

In order to prevail, claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence."  In other words, the preponderance of the 
evidence must be against the claim for benefits to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (discussing 
38 U.S.C.A. § 5107(b) (formerly 38 U.S.C.A. § 3007(b)).  In 
this case the evidence is in approximate balance.  Therefore 
the claimant prevails, and service connection for the cause 
of the veteran's death is granted.


B.  Dependents' Educational Benefits

The surviving spouse of a veteran who dies as the result of a 
service connected disability is entitled to Dependent's 
Educational Assistance.  38 U.S.C.A. § 3500, 3501; 38 C.F.R. 
§ 21.3020, 21.3021.  Since the appellant is the veteran's 
surviving spouse, and because the Board has found that the 
veteran died of a service connected disease; the appellant is 
entitled to Dependent's Educational Assistance.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code, is granted.  


REMAND

Prior to his death, the veteran filed claims for service 
connection for chronic lymphocytic leukemia and sick sinus 
syndrome.  His claims were denied by a rating action in June 
1999.  A notice of disagreement with that determination was 
received in June 1999.  A statement of the case was issued in 
June 1999, and a substantive appeal was received in November 
1999.  The veteran died in June 2000.  

The appellant's VA Form 21-534 was received in January 2001.  
That form is by its title an application for dependency and 
indemnity compensation, including accrued benefits and death 
compensation where applicable.  Therein, the appellant 
indicated that she was claiming entitlement to service 
connection for the cause of the veteran's death.  In April 
2001, the RO issued a rating decision which denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  Thereafter, in a letter dated in April 
2001, the RO indicated that the claim for accrued benefits 
was being denied because VA did not owe any money to the 
veteran at the time of his death.  

Later in April 2001 the appellant's representative filed a 
notice of disagreement with the denial of accrued benefits.  
The RO has not issued a statement of the case in response to 
the notice of disagreement.  As the filing of a notice of 
disagreement places a claim in appellate status, the United 
States Court of Veterans Appeals (Court) has held that the 
RO's failure to issue a Statement of the Case is a procedural 
defect requiring remand.  See Manlicon v. West, 12 Vet. App. 
238 (1999); Godfrey v. Brown, 5 Vet. App. 127, 132 (1993); 
see also Archibold v. Brown, 9 Vet. App. 124, 130 (1996).  

In light of the foregoing, the appellant's accrued benefits 
claims are REMANDED to the RO for the following actions:

1.  The RO should review the veteran's 
claims file and ensure that all 
notification and development actions 
required by the VCAA are completed.  

5.  The RO should adjudicate the claim of 
entitlement to service connection for 
chronic lymphocytic leukemia and sick 
sinus syndrome for accrued benefits 
purposes.  If the benefits sought 
continue to be denied, the appellant and 
her representative should be furnished 
with a statement of the case, and be 
informed of the steps necessary to 
perfect an appeal to the Board.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, of those issue for which a valid substantive 
appeal has been submitted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 



